PER CURIAM.
We reverse the order of the Florida Unemployment Appeals Commission. In reversing the decision of the appeals referee, and denying claimant unemployment compensation benefits, the Commission rejected the referee’s findings of fact. The record reflects competent, substantial evidence to support the findings of fact of the appeals referee as to claimant’s reason for leaving her job and the nature of such employment. See Brechner v. Florida Indus. Comm’n, 148 So.2d 567 (Fla. 3d DCA 1963); § 443.231, Fla.Stat(1993). The Commission’s ruling exceeded its authorized scope of review, which precludes reweighing the evidence under these circumstances. Kan v. P.G. Cook Assoc., 566 So.2d 932 (Fla. 3d DCA 1990). Accordingly, the order is reversed and the cause remanded for proceedings consistent with this opinion.
Reversed and remanded.